FINDINGS OF FACT AND CONCLUSIONS OF LAW
Clive W. Bare, Bankruptcy Judge.
1. On May 13,1983, the debtor, Cisco S. Dockery, executed a student loan agreement with the Merchants & Planters Bank of Newport, Tennessee, scheduling the repayment of $5,250.00 over, a period of 120 months from that date.1 The debtor, Betty Jean Dockery, was a guarantor on the loan agreement. The Tennessee Student Assist-*42anee Corporation has executed a repurchase agreement regarding this debt with the Merchants & Planters Bank.
2. In 1981 Cisco S. Dockery obtained two student loans from Tusculum College. These loans were in the original amounts of $800.00 each and were known as National Direct Student Loans and were guaranteed by an entity or unit of the United States of America. These loans were numbered 0187 409702412 01 and 0187 409702412 02.
3. In 1961 Cisco S. Dockery was injured in an accident which resulted in the amputation of his left leg at knee level. His back, right ankle and right shoulder also were broken and both hands crushed. As a result of this accident, a form of arthritis developed in the areas where the fractures occurred, especially in the right shoulder, arm, and hand.
4. After his recovery from the accident Mr. Dockery worked as a heavy equipment and tractor/trailer mechanic. Also, during part of that time he operated his own business. In 1976 his arthritic condition became so severe that he applied for and was granted Social Security disability benefits.
5. In 1976 and again in 1980, Mr. Dock-ery suffered a heart attack. After the second attack he resumed his college education2 and in 1982 received a Bachelor of Science Degree in Education from Tuscu-lum College. He applied for a teachers position in the public schools of Cocke and Sevier Counties but did not obtain employment.
6. In December 1982 Mr. Dockery’s Social Security disability benefits were terminated by the Administration for a period of three months. On July 25, 1983, Administrative Law Judge Joseph Rogoski rendered a decision resulting in those benefits being restored.
7. On July 28,1983, Mr. Dockery and his wife filed a joint petition in bankruptcy. On the following Saturday, Mr. Dockery suffered a third heart attack and subsequently, on August 3, 1983, had open heart surgery. A quadruple bypass procedure was performed.
8. The debtors have two minor children, a daughter, age 15 and a son, age 10, both in school.
9. The chances that this 38 year old man will ever be able to return to gainful employment are extremely doubtful. He cannot write with his right hand and because of his artificial leg can only stand for a short period of time. He suffers pains from his arthritic condition and takes “handfulls” of pills several times daily.
10. Excepting the student loans from discharge in this case will impose an undue hardship on the debtors and the debtors’ dependents.
CONCLUSIONS OF LAW
1. The debts owed by the debtors to the defendants in this case representing student loans are dischargeable pursuant to Title 11 United States Code, Section 523(a)(8)(B).

. The May 1983 note consolidated four prior loans dated February 26, 1980, September 6, 1980, January 18, 1981, and September 29, 1981.


. Previously he had attended the University of Tennessee for a short period of time and, thereafter, Walters State Community College.